ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                               )
                                           )
IPICOM, Inc., dba IPITEK                   )      ASBCA Nos. 58246, 58247, 58248
                                           )
Under Contract Nos. F30602-0l-C-0127       )
                    N68335-01-C-0152       )
                    F33615-03-C-5800       )
                    DAAB07-03-C-L418       )
                    N68335-03-C-0113       )

APPEARANCE FOR THE APPELLANT:                     Nancy 0. Dix, Esq.
                                                   DLA Piper LLP
                                                   San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Carol L. Matsunaga, Esq.
                                                   Senior Trial Attorney
                                                   Defense Contract Management Agency
                                                   Carson, CA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 25 March 2014


                                          ~~~  Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58246, 58247, 58248, Appeals of
IPICOM, Inc., dba IPITEK, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2